Mr. Justice Cartwright dissenting: The general Incorporation act provides for the organization, management and dissolution of corporations and defines the rights of stockholders of such corporations. The decision that section 13, which gives to stockholders the right to examine the records and books of account of the corporation, extends to corporations created by special acts, seems to me to disregard a settled and established rule for the construction of statutes which was followed and applied in the decision of the case-of People v. Healy, 231 111. 629, and was applied to the act now in question in Wincock v. Turpin, 96 111. 135. The supposed distinction between this •case and the one where section 25 was held not to. apply to corporations created by special acts, which the opinion adopted in this case says exists, is purely verbal and seems to me to be without substance. The opinion recognizes, and by citation of authorities shows, that the words “any corporation,” used in section 25, and “every corporation,” found in section 13, mean precisely the same thing. So the only distinction, in fact,' between the former decision and this one is that the sections are numbered differently, one being numbered 25 and the other 13. That, of course, affords no ground for applying a different rule of construction to the different sections.